DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
The 07/06/2022 response includes: (a) claims 1, 3, 5 and 7 are currently amended; (b) claims 2, 4, 6 and 8 are canceled; and (c) the grounds for rejection set forth in the 04/06/2022 office action are traversed.  claims 1, 3, 5 and 7 are currently pending and an office action follows:
Response to Arguments
3.	Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. 
	Applicant argues that Watanabe does not disclose touch sensing patterns having a reflectivity to perform a mirror function, and that any reflectivity of Watanabe’s touch sensing patterns does not arise to the level of a mirror function (07/06/2022 response, p 4).  Examiner agrees that Watanabe’s disclosed metal touch sensing electrodes are not taught as being used for a mirror function. 
	Applicant next argues that Chung does not teach touch sensing patterns (07/06/2022 response, p 4), however examiner is not relying on Chung to teach touch sensing patterns because Watanabe already includes this teaching.  Instead, examiner is modifying Watanabe’s metal touch sensing patterns so that they have a mirroring function of taught by Chung’s metal patterns.  This is an obvious combination of familiar elements (i.e., metal patterns) yielding predictable results (i.e., a mirror function).  See MPEP §2141 I - “the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”, KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-16, 82 USPQ2d at 1395.  
	Thus, applicant’s outstanding claims 1, 3, 5 and 7 remain rejected based on the previously-cited prior art.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0109998 A1 to Watanabe in view of U.S. Patent Pub. No. 2012/0299472 A1 to Chung et al. (“Chung”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to claim 5, Watanabe discloses a display device (FIGs. 15A, 16; ¶¶0124, 0126, 0193) comprising:
	a first substrate(210)(FIG. 16; ¶0161) in which a plurality of pixel areas (FIGs. 15A, 16: 70; ¶0167) is defined (FIG. 16: 70, 210; ¶¶0161, 0167);
	a plurality of pixels(70)(FIGs. 15A, 16; ¶0167) including a plurality of light emitting layers(230)(FIGs. 15A, 16: 70; ¶¶0167, 0178) between a plurality of lower electrodes(220)(FIGs. 15A, 16: 70; ¶¶0169, 0176) and an upper electrode (260)(FIGs. 15A, 16: 70; ¶¶0169, 0176) on the first substrate(210)(FIG. 16; ¶0161);
	a second substrate(layer directly above 15)(FIG. 16; the layer directly above 15 corresponds to the adhesive shown as FIG. 25: 375; ¶0211) on the light emitting layers(230)(FIGs. 15A, 16: 70; ¶¶0167, 0178), wherein the second substrate(layer directly above 15)(FIG. 16; ¶0211) has a side(bottom of layer directly above 15)(FIG. 16; ¶0211) facing the first substrate(210)(FIG. 16; ¶0161), wherein the light emitting layers(230)(FIGs. 15A, 16: 70; ¶¶0167, 0178) are disposed between the second substrate(layer directly above 15)(FIG. 16; ¶0211) and the first substrate(210)(FIG. 16; ¶0161);
	touch sensing patterns(a row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0193) on the side(bottom of layer directly above 15)(FIG. 16: 15; ¶¶0090-0091, 0193, 0211) of the second substrate(layer directly above 15)(FIG. 16; the layer directly above 15 corresponds to the adhesive shown as FIG. 25: 375; ¶0211), wherein the touch sensing patterns(row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0193) are between the first substrate(210)(FIG. 16; ¶0161) and the second substrate(layer directly above 15)(FIG. 16; ¶0211);
	and a plurality of connecting lines(straight portions of 15 that connect the diamond shaped portions of 15)(FIG. 15A; ¶0084) connected to the touch sensing patterns(row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0193),
wherein the touch sensing patterns(row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0193) and the connecting lines(straight portions of 15 that connect the row of diamond shaped portions of 15)(FIG. 15A; ¶0084) are formed of metal (FIGs. 15A, 16; ¶¶0190, 0193), 
wherein the touch sensing patterns(row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0193) and the connecting lines(straight portions of 15 that connect the row of diamond shaped portions of 15)(FIG. 15A; ¶0193) are on a same layer(100)(FIG. 15A: straight portions of 15 that connect the row of diamond shaped portions of 15; ¶¶0090, 0127, 0190, 0193), and wherein each of the touch sensing patterns(diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0193) is connected to the connecting lines(straight portions of 15 that connect the row of diamond shaped portions of 15)(FIG. 15A; ¶0193).
Watanabe does not expressly disclose and wherein the touch sensing patterns have a reflectivity to perform a mirror function.
Chung discloses and wherein the patterns(103)(FIGs. 1-2; ¶¶0032, 0034) have a reflectivity to perform a mirror function (FIGs. 1-2: 103; ¶¶0036-0038).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Watanabe with Chung to provide a display device that allows a user to check her/his appearance.
Watanabe and Chung teach and wherein the touch sensing patterns have a reflectivity to perform a mirror function (Watanabe: FIGs. 15A, 16: row of diamond shaped portions of 15; ¶¶0090-0091, 0193; Chung: FIGs. 1-2: 103; ¶¶0036-0038).
6.	Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0109998 A1 to Watanabe in view of U.S. Patent Pub. No. 2013/0341651 A1 to Kim et al. (“Kim”) in view of U.S. Patent Pub. No. 2012/0299472 A1 to Chung et al. (“Chung”).
	As to claim 1, Watanabe discloses a display device (FIGs. 15A, 16; ¶¶0124, 0126, 0193) comprising: a thin film encapsulation layer(370)(FIG. 16; ¶0185) on a substrate(210)(FIG. 16; ¶0161); touch sensing patterns(a row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0193) on the thin film encapsulation layer(370)(FIG. 16; ¶0185); and connecting lines(straight portions of 15 that connect the diamond shaped portions of 15)(FIG. 15A; ¶0084) connected to the touch sensing patterns(row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0193), wherein the touch sensing patterns(row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0193), and, the connecting lines (straight portions of 15 that connect the row of diamond shaped portions of 15)(FIG. 15A; ¶0084) are formed of aluminum and titanium (FIGs. 15A, 16; ¶¶0190, 0193), wherein the touch sensing patterns(row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0193), and the connecting lines(straight portions of 15 that connect the row of diamond shaped portions of 15)(FIG. 15A; ¶0193) are on a same layer(100)(FIG. 15A: straight portions of 15 that connect the row of diamond shaped portions of 15; ¶¶0090, 0127, 0190, 0193).
	Watanabe does not expressly disclose and dummy patterns between the touch sensing patterns; the dummy patterns are formed of aluminum and titanium, wherein the touch sensing patterns, the dummy patterns, and the connecting lines are on a same layer, and wherein the touch sensing patterns and the dummy patterns have a reflectivity to perform a mirror function.
Kim discloses and dummy patterns(DM1)(FIG. 10; ¶0136) between the touch sensing patterns(row of ST1s)(FIG. 10; ¶0136); wherein the touch sensing patterns(row of ST1s)(FIG. 10; ¶0136), the dummy patterns(DM1)(FIG. 10; ¶0136), and the connecting lines(row of ST1s connected together via thin sections)(FIG. 10; ¶0136) are formed of the same metal pattern (¶¶0138, especially – “the metal pattern such as the driving lines TL and the sensing lines RL…the metal pattern is electrically floated in the first portion”, 0140), wherein the touch sensing patterns (row of ST1s)(FIG. 10; ¶0136), the dummy patterns(DM1)(FIG. 10; ¶0136), and the connecting lines(row of ST1s connected together via thin sections)(FIG. 10; ¶0136)  are on a same layer(101)(FIGs. 3, 10: DM1, row of ST1s connected together via thin sections; ¶¶0068, 0135-0136).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Watanabe with Kim (i.e., to modify the conductive layer that includes the connecting lines and the touch sensing patterns made of a same material so that the touch sensing patterns include floating/dummy portions) to provide a display device having a static electricity blocking effect and an improved touch sensing sensitivity (¶0140) while making the whole display surface appear more uniform.
Watanabe and Kim teach wherein the touch sensing patterns, the dummy patterns, and the connecting lines are formed of aluminum and titanium (Watanabe: FIG. 15A: straight portions of 15 that connect the row of diamond shaped portions of 15; ¶¶0190, 0193; Kim: FIG. 10: DM1, row of ST1s connected together via thin sections; ¶¶0136, 0138, especially – “the metal pattern such as the driving lines TL and the sensing lines RL…the metal pattern is electrically floated in the first portion”, 0140).
Chung discloses wherein the patterns(103)(FIGs. 1-2; ¶¶0032, 0034) have a reflectivity to perform a mirror function (FIGs. 1-2: 103; ¶¶0036-0038).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Watanabe and Kim with Chung to provide a display device that allows a user to check her/his appearance.
Watanabe, Kim and Chung teach and wherein the touch sensing patterns and the dummy patterns have a reflectivity to perform a mirror function (Watanabe: FIGs. 15A, 16: row of diamond shaped portions of 15; ¶¶0090-0091, 0193; Kim: FIG. 10: DM1, row of ST1s connected together via thin sections; ¶¶0136, 0138, 0140; Chung: FIGs. 1-2: 103; ¶¶0036-0038).

As to claim 3, Watanabe discloses a display device (FIGs. 15A, 16; ¶¶0124, 0126, 0193) comprising:
a thin film encapsulation layer(370)(FIG. 16; ¶0185) on a substrate(210)(FIG. 16; ¶0161); 
first touch sensing patterns(column of diamond shaped portions of 14)(FIGs. 15A, 16; ¶¶0084, 0090-0091, 0190, 0193) arranged in a first direction(vertical direction) on the thin film encapsulation layer(370)(FIG. 16; ¶0185); 
an insulation layer(300)(FIG. 16; ¶¶0130-0131) on the first touch sensing patterns(column of diamond shaped portions of 14)(FIGs. 15A, 16; ¶¶0084, 0090-0091, 0190, 0193); 
second touch sensing patterns(row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0193) arranged in a second direction(horizontal direction) on the insulation layer(300)(FIG. 16; ¶¶0130-0131); 
first connecting lines(straight portions of 15 that connect the diamond shaped portions of 15)(FIG. 15A; ¶0084) connected to the first touch sensing patterns(column of diamond shaped portions of 14)(FIGs. 15A, 16; ¶¶0084, 0090-0091, 0190, 0193); 
second connecting lines(straight portions of 14 that connect the diamond shaped portions of 14)(FIGs. 15A, 16; ¶¶0084, 0090-0091, 0193) connected to the second touch sensing patterns(row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0190, 0193),
wherein the first touch sensing patterns(column of diamond shaped portions of 14)(FIGs. 15A, 16; ¶¶0084, 0090-0091, 0190, 0193), the second touch sensing patterns(row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0190, 0193), and the first and second connecting lines (FIGs. 15A, 16: straight portions of 14 that connect the diamond shaped portions of 14, straight portions of 15 that connect the diamond shaped portions of 15; ¶¶0084, 0090-0091, 0190, 0193) are formed of aluminum and titanium (¶0190); 
wherein the first touch sensing patterns(row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0190, 0193), and the first connecting lines(straight portions of 15 that connect the row of diamond shaped portions of 15)(FIG. 15A; ¶0193) are on a same layer(100)(FIG. 15A: straight portions of 15 that connect the row of diamond shaped portions of 15; ¶¶0090, 0127, 0190, 0193), 
wherein the second touch sensing patterns(row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0190, 0193), and the second connecting lines(straight portions of 14 that connect the diamond shaped portions of 14)(FIGs. 15A, 16; ¶¶0084, 0090-0091, 0190, 0193) are on a same layer(100)(FIGs. 15A, 16: straight portions of 14 that connect the diamond shaped portions of 14; ¶¶0084, 0090-0091, 0127, 0193).
Watanabe does not expressly disclose first dummy patterns between the first touch sensing patterns; an insulation layer on the first dummy patterns; second dummy patterns between the second touch sensing patterns; wherein the first dummy patterns, the second dummy patterns are formed of aluminum and titanium, wherein the first touch sensing patterns, the first dummy patterns, and the first connecting lines are on a same layer, wherein the second touch sensing patterns, the second dummy patterns, and the second connecting lines are on a same layer, wherein the thin film encapsulation layer sequentially stacks a first inorganic layer, an organic layer, and a second inorganic layer, and wherein the first touch sensing patterns, the second touch sensing patterns, the first dummy patterns, and the second dummy patterns have a reflectivity to perform a mirror function.	
Kim discloses first dummy patterns(DM1)(FIG. 10; ¶0136) between the first touch sensing patterns(row of ST1s)(FIG. 10; ¶0136); second dummy patterns(DM2)(FIG. 10; ¶0137) between the second touch sensing patterns(column of SR1s; ¶0137); wherein the first touch sensing patterns(row of ST1s)(FIG. 10; ¶0136), the second touch sensing patterns(column of SR1s; ¶0137), the first  dummy patterns(DM1)(FIG. 10; ¶0136), the second dummy patterns(DM2)(FIG. 10; ¶0137), and the first and second connecting lines(row of ST1s connected together via thin sections, column of SR1 connected via thin sections)(FIG. 10; ¶¶0136-0137) are formed of the same metal pattern (¶¶0138, especially – “the metal pattern such as the driving lines TL and the sensing lines RL…the metal pattern is electrically floated in the first portion”, 0140), wherein the first touch sensing patterns(row of ST1s)(FIG. 10; ¶0136), the first dummy patterns(DM1)(FIG. 10; ¶0136), and the first connecting lines(row of ST1s connected together via thin sections)(FIG. 10; ¶¶0136-0137) are on a same layer(101)(FIGs. 3, 10: DM1, row of ST1s connected together via thin sections; ¶¶0068, 0135-0136), wherein the second touch sensing patterns(column of SR1s; ¶0137), the second dummy patterns(DM2)(FIG. 10; ¶0137), and the second connecting lines(column of SR1 connected via thin sections)(FIG. 10; ¶¶0136-0137) are on a same layer(101)(FIGs. 3, 10: DM1, row of ST1s connected together via thin sections; ¶¶0068, 0135-0136).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Watanabe with Kim (i.e., to modify the conductive layer that includes the first and second connecting lines and the first and second touch sensing patterns made of a same material so that the first and second touch sensing patterns include floating/dummy portions) to provide a display device having a static electricity blocking effect and an improved touch sensing sensitivity (¶0140) while making the whole display surface appear more uniform.
	Watanabe and Kim teach an insulation layer on the first dummy patterns (Watanabe: FIG. 16; ¶¶0130-0131; Kim: 10: DM1; ¶0136).
Chung discloses and wherein the patterns(103)(FIGs. 1-2; ¶¶0032, 0034) have a reflectivity to perform a mirror function (FIGs. 1-2: 103; ¶¶0036-0038).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Watanabe and Kim with Chung to provide a display device that allows a user to check her/his appearance.
Watanabe, Kim and Chung teach and wherein the first touch sensing patterns, the second touch sensing patterns, the first dummy patterns, and the second dummy patterns have a reflectivity to perform a mirror function (Watanabe: FIGs. 15A, 16: column of diamond shaped portions of 14, row of diamond shaped portions of 15; ¶¶0084, 0090-0091, 0190, 0193; Kim: FIG. 10: DM1, DM2, rows of ST1s, column of SR1s; ¶¶0136-0138, 0140; Chung: FIGs. 1-2: 103; ¶¶0032, 0034, 0036-0038).

As to claim 7, Watanabe discloses a display device (FIGs. 15A, 16; ¶¶0124, 0126, 0193) comprising: 
a substrate(210)(FIG. 16; ¶0161) in which a plurality of pixel areas(FIGs. 15A, 16: 70; ¶0167) is defined (FIG. 16: 70, 210; ¶¶0161, 0167); 
a plurality of light emitting layers(230)(FIGs. 15A, 16: 70; ¶¶0167, 0178) on the substrate(210)(FIG. 16; ¶0161); 
touch sensing patterns(row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0193) on the substrate(210)(FIG. 16; ¶0161); 
a plurality of connecting lines(straight portions of 15 that connect the row of diamond shaped portions of 15)(FIG. 15A; ¶0084) respectively connected to the touch sensing patterns(row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0193);
wherein the touch sensing patterns(row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0193), and the connecting lines(straight portions of 15 that connect the row of diamond shaped portions of 15)(FIG. 15A; ¶0084) are formed of aluminum and titanium (FIGs. 15A, 16; ¶¶0190, especially – “a two-layer structure in which a titanium film is stacked over an aluminum film…Alternatively, an alloy film or a nitride film which contains aluminum and one or more elements selected from titanium…”, 0193), 
wherein the touch sensing patterns(row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0193), and the connecting lines(straight portions of 15 that connect the row of diamond shaped portions of 15)(FIG. 15A; ¶0193) are on a same layer(100)(FIG. 15A: straight portions of 15 that connect the diamond shaped portions of 15; ¶¶0090, 0127, 0190, 0193), 
wherein the touch sensing patterns(row of diamond shaped portions of 15)(FIGs. 15A, 16; ¶¶0090-0091, 0193) are connected to the connecting lines(straight portions of 15 that connect the row of diamond shaped portions of 15)(FIG. 15A; ¶0193).
	Watanabe does not expressly disclose and dummy patterns between the touch sensing patterns; the dummy patterns are formed of aluminum and titanium, wherein the touch sensing patterns, the dummy patterns, and the connecting lines are on a same layer, and wherein the touch sensing patterns and the dummy patterns have a reflectivity to perform a mirror function.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Kim discloses and dummy patterns(DM1)(FIG. 10; ¶0136) between the touch sensing patterns(row of ST1s)(FIG. 10; ¶0136); wherein the touch sensing patterns(row of ST1s)(FIG. 10; ¶0136), the dummy patterns(DM1)(FIG. 10; ¶0136), and the connecting lines(row of ST1s connected together via thin sections)(FIG. 10; ¶0136) are formed of a same metal pattern (¶¶0138, especially – “the metal pattern such as the driving lines TL and the sensing lines RL…the metal pattern is electrically floated in the first portion”, 0140) wherein the touch sensing patterns(row of ST1s)(FIG. 10; ¶0136), the dummy patterns(DM1)(FIG. 10; ¶0136), and the connecting lines(row of ST1s connected together via thin sections)(FIG. 10; ¶0136) are on a same layer(101)(FIGs. 3, 10: DM1, row of ST1s connected together via thin sections; ¶¶0068, 0135-0136).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Watanabe with Kim (i.e., to modify the conductive layer that includes the connecting lines and the touch sensing patterns made of a same material so that the touch sensing patterns include floating/dummy portions) to provide a display device having a static electricity blocking effect and an improved touch sensing sensitivity (¶0140) while making the whole display surface appear more uniform.
Watanabe and Kim teach wherein the touch sensing patterns, the dummy patterns, and the connecting lines are formed of aluminum and titanium (Watanabe: FIG. 15A: straight portions of 15 that connect the row of diamond shaped portions of 15; ¶¶0190, 0193; Kim: FIG. 10: DM1, row of ST1s connected together via thin sections; ¶¶0136, 0138, especially – “the metal pattern such as the driving lines TL and the sensing lines RL…the metal pattern is electrically floated in the first portion”, 0140).
Chung discloses wherein the patterns(103)(FIGs. 1-2; ¶¶0032, 0034) have a reflectivity to perform a mirror function (FIGs. 1-2: 103; ¶¶0036-0038).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Watanabe and Kim with Chung to provide a display device that allows a user to check her/his appearance.
Watanabe, Kim and Chung teach and wherein the touch sensing patterns and the dummy patterns have a reflectivity to perform a mirror function (Watanabe: FIGs. 15A, 16: row of diamond shaped portions of 15; ¶¶0090-0091, 0193; Kim: FIG. 10: DM1, row of ST1s connected together via thin sections; ¶¶0136, 0138, 0140; Chung: FIGs. 1-2: 103; ¶¶0036-0038).
Other Relevant Prior Art
7.	Other relevant prior art includes:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
     
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

U.S. Patent Pub. No. 2014/0299850 A1 to Yim et al. discloses reflective metal patterns(420)(FIGs. 2-3; ¶0034) providing a mirror function (¶0034).
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692